     Case 1:20-cv-00816-NONE-SKO Document 16 Filed 03/02/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEJANDRA ARZOLA,                                 No. 1:20-cv-00816-NONE-SKO
12                       Plaintiff,                     FINDINGS AND RECOMMENDATION
                                                        TO GRANT IN PART AND DENY IN
13           v.                                         PART DEFENDANTS’ MOTION TO
                                                        DISMISS COMPLAINT
14
      OSCAR ROBLES and CITY OF                          [Doc. 3]
15    WOODLAKE,
                                                        [THIRTY-DAY OBJECTION DEADLINE]
16                       Defendants.
17

18   I.     Procedural History

19          On February 10, 2020, Plaintiff Alejandra Arzola filed a complaint alleging a violation of

20   her civil rights pursuant to 42 U.S.C. § 1983 under the Fourth and Fourteenth Amendments, as

21   well as various state torts, in the Tulare County Superior Court. (Doc. 1.) On June 11, 2020,

22   Defendants Oscar Robles (“Robles”) and City of Woodlake (“City”) removed the action to this

23   Court pursuant to 28 U.S.C. § 1441, insofar as this Court has original jurisdiction over Plaintiff’s

24   federal claim under 28 U.S.C. § 1331. (Doc. 1.)

25          On June 15, 2020, Defendant City, joined by Defendant Robles, filed a motion to dismiss

26   the complaint pursuant to Fed. R. Civ. P. Rule 12(b)(6) based on violation of the statute of

27   limitations. (Docs. 3, 4.) On July 6, 2020, Plaintiff filed an opposition to the motion to dismiss.

28   (Doc. 8.) Defendant City, joined by Defendant Robles, filed a reply on July 8, 2020. (Docs. 9,
                                                        1
     Case 1:20-cv-00816-NONE-SKO Document 16 Filed 03/02/21 Page 2 of 9


 1   10.) On January 26, 2021, the pending motion was referred to the undersigned for preparation of

 2   Findings and Recommendations. (Doc. 15.)

 3   II.    Legal Standard

 4          A motion to dismiss brought pursuant to Rule 12(b)(6) tests the legal sufficiency of a

 5   claim. Conservation Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (quotation marks

 6   and citations omitted), cert. denied, 132 S.Ct. 1762 (2012). In resolving a 12(b)(6) motion, a

 7   court’s review is generally limited to the operative pleading. Daniels-Hall v. National Educ.

 8   Ass’n, 629 F.3d 992, 998 (9th Cir. 2010); Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007);

 9   Huynh v. Chase Manhattan Bank, 465 F.3d 992, 1003-04 (9th Cir. 2006); Schneider v. California

10   Dept. of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998). However, courts may properly consider

11   matters subject to judicial notice and documents incorporated by reference in the pleading without

12   converting the motion to dismiss to one for summary judgment. U.S. v. Ritchie, 342 F.3d 903,

13   908 (9th Cir. 2003).

14          In reviewing the complaint, the Court must accept well-pled factual allegations as true and

15   draw all reasonable inferences in favor of the non-moving party. Daniels-Hall, 629 F.3d at 998;

16   Sanders, 504 F.3d at 910; Huynh, 465 F.3d at 996-97; Morales v. City of Los Angeles, 214 F.3d

17   1151, 1153 (9th Cir. 2000).

18          “A claim may be dismissed under Rule 12(b)(6) on the ground that it is barred by the

19   applicable statute of limitations only when ‘the running of the statute is apparent on the face of

20   the complaint.’” Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 969 (9th
21   Cir. 2010) (quoting Huynh, 465 F.3d at 997), cert. denied, 131 S.Ct. 3055 (2011). “‘A complaint

22   cannot be dismissed unless it appears beyond doubt that the plaintiff can prove no set of facts that

23   would establish the timeliness of the claim.’” Von Saher, 592 F.3d at 969 (quoting Supermail

24   Cargo, Inc. v. U.S., 68 F.3d 1204, 1206 (9th Cir. 1995)).

25          “[W]here the issue of limitations requires determination of when a claim begins to accrue,

26   the complaint should be dismissed only if the evidence is so clear that there is no genuine factual
27   issue and the determination can be made as a matter of law.” Sisseton-Wahpeton Sioux Tribe v.

28   United States, 895 F.2d 588, 591 (9th Cir. 1990); In re Swine Flu Prod. Liab. Litig., 764 F.2d
                                                        2
     Case 1:20-cv-00816-NONE-SKO Document 16 Filed 03/02/21 Page 3 of 9


 1   637, 638 (9th Cir.1985); Lundy v. Union Carbide Corp., 695 F.2d 394, 397-98 (9th Cir.1982).

 2   III.   Factual Background

 3          According to Plaintiff’s complaint, on or about April 24, 2017, Plaintiff was at her

 4   residence located at 110 Manzanillo Street in Woodlake, California. Defendant Robles, a police

 5   officer employed by Defendant City of Woodlake, came to Plaintiff’s residence to investigate and

 6   respond to an unrelated crime. During this incident and at all relevant times, Defendant Robles

 7   wore a uniform and a badge and carried and displayed a firearm. During the time he was at

 8   Plaintiff’s residence, Defendant Robles sexually assaulted Plaintiff.

 9          After the April 24, 2017 incident until August of 2017, Defendant Robles sexually

10   assaulted Plaintiff on three more occasions. The sexual assaults included sexual touching, oral,

11   and vaginal sex. Defendant Robles overtly and implicitly communicated to Plaintiff that she and

12   those related to her would be arrested and jailed if she did not comply with his sexual demands.

13          Defendant Robles continued to intimidate and threaten Plaintiff up to and through August

14   of 2018. On at least five occasions, Defendant Robles picked Plaintiff up in his squad car and

15   drove her around Woodlake and made it clear to her that he could arrest her at any time if she did

16   not continue to cooperate with him, or if she reported him. During these contacts, Defendant

17   Robles sexually assaulted Plaintiff by rubbing her legs, thighs and genitals. Plaintiff states she

18   finally avoided Defendant Robles when she entered a residential drug treatment program on

19   August 23, 2018.

20          In mid-February of 2019, Plaintiff states Defendant Robles had someone go to Plaintiff’s
21   mother’s home, where Plaintiff had previously lived. Plaintiff took this visit as an intimidating

22   message indicating “I know where you live.”

23          Defendant Robles has since been criminally charged in connection with the sexual

24   assaults on Plaintiff. The Tulare Count Superior Court has found probable cause to believe

25   Defendant Robles committed all of the charged violations.

26   (Doc. 1-1 at 5-6; 8 at 7-8.)
27   IV.    Timeliness of State Claims

28          The California Tort Claims Act (Cal. Gov. Code, § 810 et seq.) governs actions against
                                                        3
     Case 1:20-cv-00816-NONE-SKO Document 16 Filed 03/02/21 Page 4 of 9


 1   state public entities and public employees. The timeliness of such actions is governed by the

 2   specific statute of limitations set forth in the Government Code. Moore v. Twomey, 120

 3   Cal.App.4th 910, 913–914 (2004); Martell v. Antelope Valley Hospital Medical Center, 67

 4   Cal.App.4th 978, 981 (1998).

 5          Under the Act, no person may sue a public entity or public employee for “money or

 6   damages” unless a timely written claim has been presented to and denied by the public entity.

 7   Cal. Gov. Code, § 945.4; Curtis T. v. County of Los Angeles, 123 Cal.App.4th 1405, 1415

 8   (2004). A claim pertaining to a cause of action for personal injury must be filed within six

 9   months after the cause of action accrues. Cal. Gov. Code § 911.2; Curtis T., 123 Cal.App.4th at

10   1415. Under Cal. Gov. Code § 945.4, presentation of a timely claim is a condition precedent to

11   the commencement of suit against the public entity. However, in the event the injured party fails

12   to file a claim within the six-month limitations period, an application for late claim relief may be

13   made to the public entity. Cal. Gov. Code, § 911.4(a). The application for late claim relief must

14   be made in a reasonable time, not to exceed one year from the accrual date. If the public entity

15   denies the application, Cal. Gov. Code § 946.6 authorizes the injured party to petition the court

16   for relief from the claim requirements. To merit relief from the time limitations, the injured party

17   must petition the court -

18          within a reasonable time not to exceed that specified in subdivision (b) of Section 911.4
            and was denied or deemed denied pursuant to Section 911.6 and that one or more of the
19          following is applicable:
20                  (1) The failure to present the claim was through mistake, inadvertence, surprise, or
                    excusable neglect unless the public entity establishes that it would be prejudiced in
21                  the defense of the claim if the court relieves the petitioner from the requirements
                    of Section 945.4.
22
                    (. . . .)
23
                    (3) The person who sustained the alleged injury, damage, or loss was physically or
24                  mentally incapacitated during all of the time specified in Section 911.2 for the
                    presentation of the claim and by reason of that disability failed to present a claim
25                  during that time.
26   Cal Gov. Code § 946.6(c) (emphasis added) (inapplicable sections deleted). Thus, the injured
27   party has at most one year from accrual of the claim to apply for late claim relief.

28          In this case, Petitioner alleges several incidents which give rise to her causes of action.
                                                        4
     Case 1:20-cv-00816-NONE-SKO Document 16 Filed 03/02/21 Page 5 of 9


 1   She alleges Defendant Robles sexually assaulted her on at least three occasions between April 24,

 2   2017, and August of 2017. (Doc. 8-1 at 2.) She also claims Defendant Robles thereafter

 3   threatened and intimidated her on at least five different occasions through July/early August of

 4   2018. (Doc. 8-1 at 2.) She states that during these encounters, Defendant Robles would rub her

 5   legs, thighs, and genitals in a sexual manner. (Doc. 8-1 at 2.) Petitioner also claims that

 6   “Defendant Robles continued to intimidate [her] though in mid-February of 2019 by having

 7   someone go to [her] mother’s home, where [she] had previously lived, which [she] and [her]

 8   mother took as a message that ‘I know where you live.’’ (Doc. 8-1 at 2.)

 9           As noted above, Plaintiff’s claim accrued, and thus the statute of limitations began to run,

10   when she knew or had reason to know of the injury that is the basis of the action. Douglas v.

11   Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009). Here, Plaintiff’s various state claims accrued on

12   each of the dates she was allegedly assaulted, battered, and falsely imprisoned. Given that the last

13   incident where Defendant Robles allegedly assaulted, battered, and falsely imprisoned Plaintiff

14   occurred in early August of 2018, Plaintiff had one year to file an application for late claim relief

15   with the City.1 It is undisputed that Plaintiff did not file an application until February 7, 2020—

16   which is beyond the limitations period. As noted by Defendant, “[f]iling a late claim application

17   within one year after the accrual of a cause of action is a jurisdictional prerequisite to a claim

18   relief petition. When the underlying application to file a late claim is filed more than one year

19   after the accrual of the cause of action, the court is without jurisdiction to grant relief.” Munoz v.

20   California, 33 Cal.App.4th 1767, 1779 (1995). Accordingly, Plaintiff’s state claims are untimely.
21           Plaintiff provides several reasons for the delay in pursuing relief. She claims she was in

22   fear of Defendant Robles due to his position as a police officer and his connections to gang

23   members. (Doc. 8-1 at 2.) She alleges she was a hardcore drug addict during the entire time she

24   was contacted by Defendant Robles, and that she spent time in drug rehabilitation programs.

25   (Doc. 8-1 at 3.) Plaintiff also claims she was homeless for much of the time and was unable due

26   to her addiction and severe mental and emotional disability to handle her affairs. (Doc. 8-1 at 3.)
27
     1
       Although Plaintiff claims an unidentified individual passed by her mother’s home on one occasion in 2019, this
28   incident does not form the basis for any of her claims, and is purely speculative.
                                                               5
     Case 1:20-cv-00816-NONE-SKO Document 16 Filed 03/02/21 Page 6 of 9


 1          As noted above, the limitations period may be statutorily tolled under Cal. Gov. Code §

 2   946.6(c); however, as Defendant correctly notes, those tolling provisions can be considered only

 3   for petitions for late relief filed within one year of the date of accrual. Cal. Gov. Code § 946.6(c).

 4   Therefore, Plaintiff’s reasons for delay cannot be considered per § 946.6(c), and the claims are

 5   barred by the limitations period.

 6          Even if Plaintiff’s reasons for delay could be considered, she fails to meet her evidentiary

 7   burden to toll the limitations period. It is unclear which provision of Cal. Gov. Code § 946.6(c)

 8   Plaintiff seeks to invoke: (1) whether her failure was due to mistake, inadvertence, surprise, or

 9   excusable neglect; or (2) whether she was physically or mentally incapacitated during all of the

10   time specified in Section 911.2 for the presentation of the claim, and by reason of that disability

11   failed to present a claim during that time. Regardless of the provision, Plaintiff fails to satisfy her

12   burden.

13          Plaintiff claims she was intimidated and threatened by Defendant not to report the

14   allegations through July of 2018. As noted by Defendant, this reason disappeared when

15   Defendant was arrested and taken into custody in August of 2018. Plaintiff did not pursue the

16   claim relief for another 18 months. Plaintiff also claims that in mid-February of 2019, and

17   individual allegedly appeared at Plaintiff’s mother’s home, which Plaintiff speculated was a

18   message from Defendant from jail that “I know where you live.” This speculative allegation is

19   insufficient to support Plaintiff’s claim.

20          If Plaintiff is alleging that Defendant’s purported acts of intimidation and threats
21   amounted to excusable neglect in Cal. Gov. Code § 946.6(c)(1), her claim fails. Under California

22   law, “a petitioner may not successfully argue excusable neglect when he or she fails to take any

23   action in pursuit of the claim within the six-month period. The claimant must, at a minimum,

24   make a diligent effort to obtain legal counsel within six months after the accrual of the cause of

25   action.” Munoz v. State of California, 33 Cal. App. 4th 1767, 1778-79 (1995). There is no

26   indication that Plaintiff contacted counsel within six months after Defendant was incarcerated.
27          Even if Plaintiff instead contends her drug addiction combined with Defendant’s actions

28   caused her to be physically and/or mentally disabled under Cal. Gov. Code § 946.6(c)(3), her
                                                         6
     Case 1:20-cv-00816-NONE-SKO Document 16 Filed 03/02/21 Page 7 of 9


 1   claim still fails. California courts have recognized that “every claimant is likely to be suffering

 2   from some degree of emotional upset, and it takes an exceptional showing for a claimant to

 3   establish that his or her disability reasonably prevented the taking of necessary steps.” Barragan

 4   v. Cty. of Los Angeles, 184 Cal. App. 4th 1373, 1385 (2010) (citing Bennett v. City of Los

 5   Angeles, 12 Cal.App.3d 116, 121 & fn. 2). Here, Plaintiff fails to show that her addiction and

 6   Defendant’s threats rendered her mentally disabled during the relevant time, and that these

 7   reasons were the cause of her untimeliness.

 8          In her opposition, Plaintiff also alleges the statute of limitations for sexual assaults was

 9   extended in 2020 to ten years when California enacted Cal. Code Civ. Proc. § 340.1. The

10   allegation lacks merit because § 340.1 by its own terms clearly applies only to claims of

11   “childhood sexual assault.”

12   V.     Timeliness of Federal Claims

13          Federal law determines when a claim accrues, and “[u]nder federal law, a claim accrues

14   when the plaintiff knows or should know of the injury that is the basis of the cause of action.”

15   Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009) (citation omitted); Maldonado v. Harris,

16   370 F.3d 945, 955 (9th Cir. 2004); Fink v. Shedler, 192 F.3d 911, 914 (9th Cir. 1999). Because

17   section 1983 contains no specific statute of limitations, federal courts should apply the forum

18   state’s statute of limitations for personal injury actions. Jones v. Blanas, 393 F.3d 918, 927 (9th

19   Cir. 2004); Maldonado, 370 F.3d at 954; Fink, 192 F.3d at 914. California’s statute of limitations

20   for personal injury actions was extended to two years effective January 1, 2003. Cal. Civ. Proc.
21   Code § 335.1; Jones, 393 F.3d at 927; Maldonado, 370 F.3d at 954-55.

22          Generally, the applicable statute of limitations starts to run upon accrual of the plaintiff’s

23   claim, i.e. when she knows or has reason to know of the injury that is the basis of his action,

24   Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009), which is normally on the date of injury,

25   Ward v. Westinghouse Canada, Inc., 32 F.3d 1405, 1407 (9th Cir. 1994).

26          As noted above, Plaintiff alleges that Defendant Robles sexually assaulted her on at least
27   three occasions between April 24, 2017, and August of 2017. (Doc. 8-1 at 2.) Since Plaintiff did

28   not file her complaint until February 7, 2020, her claims based on those incidents are time-barred.
                                                        7
     Case 1:20-cv-00816-NONE-SKO Document 16 Filed 03/02/21 Page 8 of 9


 1   Plaintiff further claims that Defendant Robles threatened and intimidated her on at least five

 2   different occasions up through July/early August of 2018, and that during these encounters,

 3   Robles sexually assaulted her. (Doc. 8-1 at 2.) Claims based on incidents which occurred prior to

 4   February of 2018 are time-barred; however, claims based on those incidents which occurred after

 5   February of 2018 fall within the limitations period. Plaintiff does not specify the dates of those

 6   five incidents; therefore, the Court cannot determine which, if any, incidents are timely.

 7          Plaintiff appears to contend that because the latest incident was within the limitations

 8   period, all of the incidents should be considered timely as one continuing wrong. The continuing

 9   wrong doctrine applies to “‘repeated instances or continuing acts of the same nature.’” Nesovic

10   v. United States, 71 F.3d 776, 778 (1995) (quoting Sisseton-Wahpeton Sioux Tribe v. United

11   States, 895 F.2d 592, 597 (9th Cir.), cert. denied, 498 U.S. 824 (1990)). However, “the statute of

12   limitations runs separately from each discrete act,” RK Ventures, Inc. v. City of Seattle, 307 F.3d

13   1045, 1061 (9th Cir. 2002) (emphasis added), and “‘discrete . . . acts are not actionable if time

14   barred, even when they are related to acts alleged in timely filed charges,’” id. (quoting Nat’l R.R.

15   Passenger Corp. v. Morgan, 536 U.S. 101, 133 (2002)); see also Carpinteria Valley Farms, Ltd. v.

16   County of Santa Barbara, 344 F.3d 822, 829 (9th Cir. 2003) (Morgan applies to section 1983

17   claims). “[M]ere continuing impact from past violations is not actionable.” Knox v. Davis, 260

18   F.3d 1009, 1013 (9th Cir. 2001) (internal quotations and citation omitted) (emphasis in original).

19          Thus, while many of the instances Plaintiff complains of occurred more than two years

20   prior to the filing of this action (April 24, 2017 to February, 2018) and are therefore time-barred,
21   Plaintiff’s claims based on events that occurred from February, 2018 to August, 2018, are not

22   time-barred. Plaintiff should be directed to amend her complaint to include only those claims

23   based on incidents which occurred after February of 2018.

24                                        RECOMMENDATION

25          For the foregoing reasons, the Court RECOMMENDS that Defendants’ motion to dismiss

26   be GRANTED IN PART AND DENIED IN PART, and that Plaintiff be DIRECTED to amend
27   her complaint to include only timely claims.

28          This Findings and Recommendation is submitted to the United States District Court Judge
                                                        8
     Case 1:20-cv-00816-NONE-SKO Document 16 Filed 03/02/21 Page 9 of 9


 1   assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304

 2   of the Local Rules of Practice for the United States District Court, Eastern District of California.

 3   Within thirty (30) days after being served with a copy, any party may file written objections with

 4   the Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

 5   Recommendation.” Replies to the Objections shall be served and filed within ten (10) court days

 6   (plus three days if served by mail) after service of the Objections. The Court will then review the

 7   Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C). The parties are advised that

 8   failure to file objections within the specified time may waive the right to appeal the Order of the

 9   District Court. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10
     IT IS SO ORDERED.
11

12   Dated:    March 2, 2021                                       /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        9
